Citation Nr: 0405089	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




REMAND

The veteran reportedly served on active duty from February 
1947 to February 1950, October 1950 to December 1951, and 
July 1952 to January 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 RO decision that denied a TDIU rating.  
This appeal arrived at the Board with a "temporary" claims 
folder.  

The veteran previously appealed a March 2002 RO decision 
which denied increased ratings for his service-connected 
cervical spine and right knee disorders.  In December 2002, 
the Board remanded these increased rating issues for further 
development by the RO, to include updating his medical 
treatment records and providing additional VA examinations.  
The veteran's regular claims folder was sent to the RO for 
completion of the Board's December 2002 remand on the 
increased rating issues.  The veteran's claims for increased 
ratings for cervical spine and right knee disorders are 
intertwined with his claim for a TDIU.  After the RO further 
develops and readjudicates the claims for increased ratings 
for cervical spine and right knee disorders (pursuant to the 
December 2002 remand), it must then readjudicate the claim 
for a TDIU rating, taking into account all the evidence.  

The Board thus remands the TDIU claim to the RO for the 
following action:

1.  The RO should combine the veteran's 
"temporary" claims folder on the TDIU 
issue with his regular claims folder. 

2.  Once development of evidence on the 
claims for increased ratings for cervical 
spine and right knee disorders is 
completed and the RO reviews those claims 
(pursuant to an outstanding December 2002 
Board remand), the RO should also review 
the claim for a TDIU rating, taking into 
account all the evidence.  If the RO 
continues to deny any of these claims, 
such claims should be processed for 
simultaneous appellate review by the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




